Citation Nr: 1433229	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for psychiatric disability, other than major depressive disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to December 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2012 and again in October 2013, the Board remanded this case to the originating agency.  The case has been returned to the Board for further appellate action.

The record before the Board consists of an electronic file known as the Veterans Benefits Management System (VBMS).

The Board again points out that the issues of entitlement to service connection for bilateral shoulder and low back disabilities were raised by the Veteran.  See April 2008 statement from the Veteran.  These matters remain unadjudicated and are again referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  The Veteran's current major depressive disorder originated during her period of active service.

2.  An acquired psychiatric disorder, other than major depressive disorder, to include PTSD, has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Psychiatric disability, other than major depressive disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was provided with notice in a letter mailed in August 2006, prior to the initial adjudication of the claim in April 2008, although complete notice related to the PTSD claim was not provided until February 2009.  Despite the delay in notice related to PTSD, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim, most recently via the April 2014 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).
  
All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records, to include VA treatment records and Social Security Administration records, has been completed.  The Board recognizes that a portion of the Veteran's STRs (prior to 1984) have not been located.  However, in that the Veteran's major depressive disorder claim is being granted, and the remaining claim is denied below on the basis that no other acquired psychiatric disorder has been present during the period of the claim, the Board finds that the missing STRs are harmless and not prejudicial to the Veteran in this matter.  Records dating prior to 1984 would not serve to establish the existence of a current disability during the pendency of this claim filed in June 2006.  

The Board remanded this matter in October 2012 and October 2013 to obtain all outstanding records, and to attempt to verify the occurrence of in-service events alleged to be psychological stressors.  That action is complete.  The Veteran has not identified any pertinent, outstanding records that could be obtained to further substantiate her claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations, the reports of which are of record.  The Board concludes that VA has complied with its duty to assist the Veteran.  Accordingly, the Board will address the merits of the claims. 


II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A.  Major Depressive Disorder

Initially, the Board observes that the record is clear in establishing that the Veteran has a current diagnosis of major depressive disorder.  See VA clinical records, generally, Social Security Administration records, generally, and VA examination report dated in February 2013.  The etiology of the Veteran's major depressive disorder is at issue.

In her June 2006 claim, the Veteran reported that her depression began in 1978.  The Veteran's STR's prior to 1984 are not of record; however, within the available STR's there is a November 1988 Report of Medical History in which the Veteran reported "Don't Know" to the question of whether she had frequent trouble sleeping and depression or excessive worry.  The examiner at the time remarked that she had experienced a nervous breakdown in 1984 due to stress.  She separated from active service in 1988.

Following service, the Veteran first sought treatment for psychiatric illness following a head injury in January 2000.  She filed a claim for Social Security disability benefits after this injury.  Clinical notes within the Social Security Administration (SSA) file show that the Veteran was noted to have major depressive disorder in August 2001.  The psychologist noted that her depressive symptomatology did not seem in any way directly caused by the traumatic brain injury and noted her disability to be prolonged.  The report of a March 2002 private evaluation within the SSA file shows notation of a history of somatoform disorder with mild depression, and a current assessment of recurrent depressive episode with agitation.  This clinician also opined that the current disorder was not primarily due to the 2000 head injury.  In an April 2002 psychological evaluation, the Veteran reported that she first experienced depression at the time of her first divorce.  The diagnosis at that time was again major depressive disorder.  In August 2003, another SSA clinician noted that the Veteran has depression and that her first marriage was very abusive and ended in divorce in 1981.  The Board observes that this abuse and divorce occurred during the Veteran's active service, and shortly prior to the 1984 nervous breakdown noted in her service treatment records.

More recently, at the time of the February 2013 VA examination, the examiner confirmed the diagnosis of major depressive disorder and opined that this disorder is at least as likely as not caused by or a result of the Veteran's active service.  The examiner explained that the Veteran had a stable mental history prior to active service with significant depressing events during service, including divorce.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current diagnosis of major depressive disorder that began with the domestic abuse the Veteran was subjected to in service.  Therefore, entitlement to service connection for major depressive disorder is warranted. 

B.  Psychiatric Disability other than Major Depressive Disorder to include PTSD

The Veteran also claims that she has PTSD due to various in-service stressors to include sexual trauma.  The Board will first assess whether the Veteran has a current diagnosis of an acquired psychiatric disorder other than major depressive disorder.

Initially, the Board observes that the SSA recognizes the Veteran as disabled due to a primary diagnosis of depression and a secondary diagnosis of PTSD.  See March 2005 SSA decision.  However, as noted above, VA must determine whether the evidence establishes a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  

An August 2001 psychological note within the SSA file shows an impression of major depressive disorder with no indication of PTSD or any other psychological disorder.  In a March 2002 psychological evaluation, the Veteran was noted to have extreme difficulty with emotional control and assessed as having recurrent depressive episodes with agitation and post-concussion syndrome related to a 2000 head injury.  An April 2002 psychological evaluation shows the primary depression diagnosis with a notation of PTSD secondarily, but has no explanation as to how it was determined that the PTSD diagnosis was appropriate.  There is no rationale or explanation of the DSM-IV factors in this report, which is required consideration under 38 C.F.R. § 4.125(a).  A May 2003 clinical note shows an Axis I diagnosis of major depressive disorder and mood disorder, and provides no indication of any other diagnosis present.

The Veteran received inpatient care in 2006 between July and October.  At the time of discharge, an October 2006 assessment includes Axis I diagnoses of depression (major depressive disorder recurrent).  PTSD was diagnosed by history only.  

The Veteran was afforded a VA examination in April 2007.  The VA examiner noted the Veteran's reported stressors as including military sexual trauma in Korea as well as traumatic circumstances involving the divorce of her first husband.  As to medical history, the examiner reported a 1995 suicide attempt and the July to October 2006 inpatient care.  The examiner noted that the 1995 suicide attempt appeared to not be related to service and also noted that there were no other suicide attempts on the part of the Veteran, which is inaccurate.  The Veteran was in inpatient care in a private hospital for a period of time in April 2003 following a suicide attempt.  May 2003 private treatment was noted to have been provided following a suicide attempt and in relation to her depression.  A May 2006 VA clinical note suggests that she was hospitalized several times due to suicide attempts.  The April 2007 VA examiner goes on to largely discuss the Veteran's depression, yet then documented the in-service sexual trauma and assessed the diagnosis as PTSD.  The Board observes that the DSM-IV criteria for a diagnosis of PTSD includes more factors than re-experiencing the stressor event.  Because this examination report is clearly not based upon a review of the entire record, and also fails to assess PTSD on the full DSM-IV standard, the Board finds that the diagnosis is not made in accordance with 38 C.F.R. § 4.125(a).

The Veteran was most recently afforded a VA examination in February 2013 in order to reconcile the record and assess the nature of the Veteran's current disability.  The VA examiner interviewed the Veteran, reviewed the evidence of record, and accurately reported the Veteran's longstanding and complex psychological history.  A summary of relevant VA treatment was provided for the period between 2001 and 2013.  Based upon the evidence and in consideration of the standards delineated in the DSM-IV, the examiner determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, but that she does have major depressive disorder and a personality disorder.  The examiner explained that the occurrence of the reported military stressors was assumed for the purposes of examination, but found that the PTSD diagnosis was not warranted because the events are not persistently re-experienced, because there is no evidence of verified flashback, and because the Veteran's symptoms are more proximately caused by or a result of many other events in life to include divorce, breakup of a third relationship, lack of contact with her daughter, family tension, unemployment, and avoidant personality.  The examiner also found that there is no diagnosis of schizoaffective disorder, as there was no history of psychotic symptoms, and there was no diagnosis related to dissociative amnesia or dissociative disorder.  The examiner positively associated major depressive disorder with service, which is discussed above.  The only other diagnosis rendered was personality disorder.  Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Thus, the evidence of record fails to show that the Veteran has a diagnosis of PTSD, or of any other acquired psychiatric disorder besides major depressive disorder and a personality disorder.  Again, service connection for major depressive disorder is being awarded via the decision herein and personality disorders are not diseases or injuries for VA compensation purposes, so service connection cannot be awarded.    With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  While clinical notes report PTSD historically, and one VA examiner suggested the diagnosis is appropriate without rationale and application of the DSM-IV factors, the February 2013 VA examiner explicitly determined that the Veteran does not meet the criteria for PTSD, or any other acquired psychiatric disorder besides major depressive disorder.  As these determinations are of a complicated medical nature, the Veteran is not competent to render the appropriate diagnosis.   

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a psychiatric disability other than major depressive disorder must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


						(CONTINUED ON NEXT PAGE)





ORDER

Service connection for major depressive disorder is granted.

Service connection for a psychiatric disability, other than major depressive disorder, to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


